NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

AMBASE CORPORATION
AND CARTERET BANCORP, INC.,
Plaintiffs-Cross Appellants,

AND

FEDERAL DEPOSIT INSURANCE CORPORATION,
Plaintiff-Cross Appellcmt,

V.

UNITED STATES, '
Defendant-Appellant.

2012-5047, -5048, -5049

Appea1s from the Unite<i States Court of Federal
Claims in case no. 93-CV-531, Senior Judge Loren A.
Smith.

ON MOTION

ORDER

The United States moves without opposition for an
18-day extension of time, until August 31, 2012, to file its
brief due to settlement negotiations

AMBASE CORP V. US 2

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is granted.

FoR THE CoURT

 2 2  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Charles J. Cooper, Esq.
John M. Dorsey, III, Esq.
Jeanne E. Davids0n, Esq. F"_E°
321 "‘*r?i‘%"p'§l€§/.£'l"<‘§'¢§%tsn“°“
~AUG 22 2012
JAN HURBA|.Y
C|.ERK